Citation Nr: 1817918	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  18-09 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for degenerative arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Eric Gang, Attorney


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel






INTRODUCTION

The Veteran had active service from August 1951 to May 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated October 2016 of the Department of Veteran Affairs (VA) Regional Office (RO) in New York, New York.

A motion to advance this appeal on the Board's docket has been raised by the Veteran's representative. The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age. This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017) ("advanced age" is defined as 75 or more years of age).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to a higher rating for the service-connected degenerative arthritis of his lumbar spine. Although several VA examinations have been performed in this case, the provided examinations did not include all necessary findings for an adequate determination. The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that an adequate orthopedic examination of the back should record the range of motion for pain on active motion and passive motion and in weight-bearing and nonweight-bearing and should address either the findings necessary to evaluate functional loss during flare-ups or clearly explain why the required testing cannot be completed or is not necessary. Correia v. McDonald, 28 Vet. App. 158 (2016). Such information is missing from the most recent (October 2015) VA examination report. 

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim. 38 U.S.C.A. § 5103A (2012); 38 C.F.R. § 3.159 (2016). Here, as the Veteran's claim for a higher rating is dependent upon range of motion testing, the Board finds the Veteran must be afforded an additional VA examination. Prior to the examination, up-to-date VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment. Request that the Veteran identify any recent private treatment pertinent to his claim and provide information and authorization sufficient for VA to assist him in obtaining any pertinent medical records not yet associated with the record. 

2. Upon receipt of all additional records, schedule the Veteran for a VA examination to determine the current nature and extent of the service-connected degenerative arthritis of his lumbar spine. The record, including a complete copy of this remand, must be made available to the examiner for review, and the examiner must indicate in the examination report that the record was reviewed in conjunction with the examination, including for the history of this claimed disability.

The examiner must record the range of motion of the Veteran's lumbar spine, to include a discussion of pain and limitation of motion on active motion and passive motion and in weight-bearing and nonweight-bearing.  The examiner must address the necessary findings to evaluate functional loss during flare-ups, or must clearly explain why the required testing cannot be completed or is not necessary.

The examiner should summarize the pertinent evidence of record and reconcile the opinions provided with the other opinions of record. An explanation must be provided if the examiner finds that X-ray studies are not required for adequate opinions. 
 
Rationale for the requested opinions shall be provided. If the examiner cannot provide these opinions without resorting to mere speculation, he or she must provide an explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.  The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinions.

3. Then readjudicate the claim for a disability rating greater than 20 percent for the service-connected degenerative arthritis of the Veteran's lumbar spine. If the claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his attorney a Supplemental Statement of the Case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991). His failure to help procure treatment records, for example, may impact the determination made-as may his failure to report for a scheduled VA medical examination.  38 C.F.R. § 3.655 (2017).  He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999). It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner. 38 U.S.C. §§ 5109B, 7112.  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C. § 7252 (2012).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).  



